—Order unanimously affirmed without costs. Memorandum: The Hearing Examiner properly denied petitioner’s application for upward modification of the child support provisions of a divorce decree. Petitioner failed to demonstrate a change in circumstances warranting the increase in the best interests of the child (see, Matter of Michaels v Michaels, 56 NY2d 924, 926). Particularly, petitioner failed to show the expenses necessary to maintain the child since the date of the divorce decree. (Appeal from Order of Erie County Family Court, LoRusso, J. — Child Support and Maintenance.) Present — Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.